Citation Nr: 0803107	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  97-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  For the period from February 27, 1995 to July 29, 2001, 
entitlement to a rating in excess of 30 percent for a right 
hip disability, to exclude the period the veteran was given a 
100 percent rating (July 12, 1995 to August 31, 1996).

2.  For the period from July 30, 2001 to present, entitlement 
to a rating in excess of 50 percent for a right hip 
disability.

3.  Entitlement to a rating in excess of 10 percent for a 
back disability.

4.  For the period from February 27, 1995 to October 12, 
1995, entitlement to a compensable right knee disability 
rating.

5.  For the period from October 13, 1995 to July 29, 2001, 
entitlement to a rating in excess of 10 percent for a right 
knee disability.

6.  For the period from July 30, 2001 to present, entitlement 
to a rating in excess of 20 percent for a right knee 
disability.


7.  Entitlement to a compensable rating for residuals of a 
left mandible fracture disability.

8.  Service connection for a right foot disability secondary 
to service-connected right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran; wife of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of active service from March 1952 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The veteran's disagreement with portions of these 
decisions led to this appeal.  The veteran's appeal has had a 
protracted procedural history.  The Board finds it helpful to 
outline this history.

The veteran filed an application for VA compensation benefits 
in February 1995.  Based on this application, the RO issued a 
September 1995 rating decision, which increased the rating 
for the veteran's hip disability from 10 to 30 percent, 
effective the date of the February 1995 claim.  The RO also 
granted service connection for a right knee disability, 
assigning a noncompensable rating, and a back disability, 
assigning a 10 percent rating.  These grants of service 
connection were also effective as of the February 1995 claim.  
The September 1995 RO decision also denied service connection 
for a right foot disability.  

In a statement received in October 1995, the veteran 
requested "reconsideration" of the ratings assigned to the 
hip disability and his lower back disability, and well as the 
denial of service connection for the right foot disability.  
In addition, the veteran requested a temporary 100 percent 
rating based on right hip surgery.  In a March 1996 
statement, the veteran requested "primary" service 
connection for his right knee.  The Board notes that 
secondary service connection was granted in the September 
1995 rating decision.  All right knee symptoms were taken 
into account in the rating.  The Board re-characterizes this 
as a disagreement with the rating assigned for the right knee 
disability.  The veteran also requested an increased rating 
for his service-connected left mandible disability.  After 
consideration of these statements, the Board finds that the 
veteran submitted a timely notice of disagreement to the 
September 1995 rating decision and filed a new claim for an 
increased rating for the left mandible disability.  The 
issues on appeal have been characterized to reflect the 
appropriate ratings of the disabilities during the periods 
under appeal.

As the veteran filed a timely notice of disagreement with the 
RO's denial of service connection for a right foot disability 
and the RO failed to issue a statement of the case on this 
matter, the claim must be remanded pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).

In an August 1996 rating decision, the RO granted an increase 
in the rating of the right knee disability to 10 percent, 
effective October 1995, and denied an increased rating for 
the back disability and the right hip disability.  In 
addition, entitlement to a temporary 100 percent rating based 
on right hip replacement was denied and service connection 
for the right foot disability was again denied.

In a November 1996 rating decision, the RO granted a 
temporarily total rating (100%) from July 12, 1995 to August 
31, 1996.  As of September 1, 1996, the RO restored the 30 
percent rating for the right hip disability.  The RO also 
denied increased ratings for the back, right hip, and left 
mandible disabilities.

In statements submitted in January 1997, the veteran 
expressed continued disagreement with the rating assigned for 
his back disability, right knee disability, and left mandible 
disability, as well as the "use of a combined rating 
table."  In addition, the veteran indicated disagreement 
with the length of the temporary100 percent rating based on 
the hip replacement, and the rating assigned to the 
disability after the temporary total rating ended.

The RO issued a February 1997 statement of the case regarding 
the issues of increased ratings for the back disability, 
right knee disability, left mandible disability, and the use 
of the combined rating table was explained therein.  The 
statement of the case did not include the issue of an 
increased rating for the hip disability.  In September 1997, 
the veteran filed a timely substantive appeal (VA Form 9).

In July 2003, the RO issued a supplemental statement of the 
case.  The RO increased the rating of the right knee 
disability to 20 percent, effective July 30, 2001.  In 
addition, the RO increased the rating of the right hip 
disability to 50 percent, also effective July 30, 2001.  As 
noted, the issue of an increased rating for the right hip 
disability was not previously addressed in a statement of the 
case.  See 38 C.F.R. § 19.31.

A July 2004 supplemental statement of the case was issued 
only as to the claims of increased ratings for the back 
disability, the right knee disability, and the left mandible.  
The RO issued a subsequent statement of the case in February 
2006, however, regarding the issues of increased ratings for 
the back disability, the right knee disability, the left 
mandible, the use of the combined rating table, as well as 
the rating of the right hip disability.

The veteran and the veteran's wife testified before the 
undersigned Veterans Law Judge in June 2007.  A copy of the 
transcript of that hearing has been associated with the 
claims file.  At the time of the hearing, the veteran 
withdrew his claim regarding the use of the combined rating 
table.  See 38 C.F.R. § 20.204.

In September 2007, the Board granted a motion to advance the 
claim on the docket.

The Board notes that during the pendency of this appeal the 
RO increased the ratings of some of the disabilities on 
appeal.  As the veteran, however, has not been given the 
maximum ratings under the applicable rating criteria and the 
veteran has not withdrawn his appeal as to these increased 
rating claims, these issues remain in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993

Further, in the veteran's testimony before the Board and in 
previous statements submitted to the RO, the veteran 
indicated a desire to submit additional claims.  Therefore, 
the RO should contact the veteran to clarify what, if any, 
additional claims the veteran wishes to file, to include 
entitlement to a total disability rating based on individual 
unemployability.  After this contact, the RO should take 
appropriate action on any additional claims the veteran 
wishes to pursue.

After review of the procedural history, as outlined above, 
the Board finds that the issues on appeal are as listed on 
the title page.  The Board in cognizant that the issue of an 
increased rating for a hip disability has arguably not been 
perfected.  However, the Board also recognizes that VA's 
statutory duty to assist means that VA must liberally read 
all documents submitted to include all issues presented.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In view of the 
foregoing and with consideration that the RO issued two 
supplemental statements of the case regarding this issue and 
that the Board has received testimony on the matter, the 
claim for an increased rating for a hip disability is in 
appellate status.  See EF v. Derwinski, 1 Vet. App. 324 
(1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During his testimony before the Board, the veteran indicated 
that he had sought treatment at a VA facility in April 2007.  
The claims file does not include these VA records.  Upon 
remand, the AMC/RO should obtain all outstanding records 
regarding the issues on appeal.  38 C.F.R. § 3.159(c)(2) 
(2007).

The veteran was last issued a VCAA notification letter 
regarding the issues of increased rating for the back 
disability, right knee, and left mandible in July 2004.  The 
letter did not note the veteran's claim for an increased 
rating for the right hip disability.  In addition, the letter 
did not inform the veteran of how to establish an effective 
date.  

In this regard, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

Therefore, upon remand, the veteran should be issued an 
additional VCAA notification letter regarding the issues on 
appeal.

Review of the claims file reveals that the veteran last 
underwent a VA examination of his right hip and right knee in 
April 2003, with the veteran having been provided an 
examination regarding the other disabilities on appeal prior 
to that date.  Upon r consideration of the length of time 
since the veteran was last provided a comprehensive 
examination regarding the disabilities on appeal, the Board 
finds that the veteran should be scheduled for an orthopedic 
or joints examination that evaluates his right hip, back, 
right knee and left mandible disabilities.  See 38 C.F.R. 
§ 3.327.

Regarding the veteran's contention contained in the January 
1997 notice of disagreement that he should have been assigned 
a 100 percent rating for a longer period of time following 
right hip replacement, and returned to a 50 percent rating 
instead of a 30 percent rating, the Board notes that the 
veteran's assertion appears to be that the rating criteria of 
Diagnostic Code 5054 were misapplied and not that there was a 
misapplication of 38 C.F.R. § 4.30 regarding the convalescent 
rating.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5054.  
As the veteran's contention relates to the rating assigned 
his disability under the general diagnostic code under which 
the disability has been rated since the time of his right hip 
replacement, the Board finds that this claim is properly 
considered as part of the claim for an increased rating.  The 
Board notes that prior to the right hip replacement the 
disability was rated under Diagnostic Code 5255 (impairment 
of femur), also located in 38 C.F.R. § 4.71a.  Upon remand, 
the AMC/RO should specifically consider whether the veteran 
was granted the 100 percent rating under Diagnostic Code 5054 
for the proper amount of time.

In addition, review of the claims file indicates that the 
veteran has not been provided with all relevant diagnostic 
codes.  Therefore, upon remand, the issued supplemental 
statement of the case should provide the veteran with notice 
of all relevant diagnostic codes.  Specifically, the 
supplemental statement of the case should include copies of 
Diagnostic Codes 5003, 5010, 5054, 5250-5255, 5257, 5260, and 
5261; 5292, and 5295 (effective prior to September 26, 2003); 
5293 (effective prior to September 23, 2002); 5237, 5242, 
5243 (effective as of September 26, 2003); and 9900 - 9905.

Lastly, as noted in the introduction to this decision, the 
veteran filed a notice of disagreement to the denial of 
service connection for a right foot disability as secondary 
to the service-connected right hip disability.  The veteran 
was not issued a statement of the case regarding this issue.  
Therefore, after any indicated development is completed, the 
RO must issue a statement of the case to the veteran.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish effective dates for the 
benefits sought as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record, to specifically 
include VA treatment records dated in 
April 2007.  

3.  The veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his right hip, back, and 
right knee disabilities.  The claims 
file should be sent to the examiner. 

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should complete the following: 

Regarding the veteran's right hip 
disability, status post hip replacement, 
the examiner should note all relevant 
symptoms and abnormal clinical findings.  
The examiner should specifically 
evaluate whether the veteran has painful 
motion or weakness such as to require 
the use of crutches or markedly severe 
(in contrast to moderately severe) 
residual weakness, pain or limitation of 
motion.  

Regarding the back disability, the 
examiner should note all relevant 
symptoms and abnormal clinical findings 
due to the service-connected lumbosacral 
spine condition.  The examiner should 
complete a range of motion study of the 
back and state whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the back 
due to pain or flare-ups of pain 
supported by adequate objective 
findings, or additional loss of motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.

Regarding the veteran's right knee 
disability, the examiner should note all 
relevant right knee symptoms and 
abnormal clinical findings.  The 
examiner should complete a range of 
motion study of the right knee and state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
of the right knee due to pain or flare-
ups of pain supported by adequate 
objective findings, or additional loss 
of motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.  The examiner 
should also indicate whether the veteran 
has recurrent subluxation or lateral 
instability of the right knee.  If such 
subluxation or lateral instability 
exists, the examiner should describe 
whether it is slight, moderate or 
severe.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of additional limitation of 
motion; less likely weighs against such 
a finding.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
evaluate the left mandible disability.  
The claims file should be sent to the 
examiner. 

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note all relevant symptoms and 
abnormal clinical findings due to the 
service-connected left mandible 
disability.  The examiner should 
specifically note the degree of motion 
the left mandible and the relative loss 
of masticatory function if such loss is 
present.  

5.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  The AMC/RO 
must specifically consider whether the 
veteran was granted the 100 percent 
rating under Diagnostic Code 5054 for the 
proper amount of time for his right hip 
disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5054. 

If any of the benefits sought on appeal 
remain denied or are not granted to the 
veteran's satisfaction, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  
The supplemental statement of the case 
should include copies of Diagnostic Codes 
5003, 5010, 5054, 5250-5255, 5257, 5260, 
5261; 5292 and 5295 (effective prior to 
September 26, 2003), 5293 (effective 
prior to September 23, 2002), 5237, 5242 
and 5243 (effective as of September 26, 
2003), and 9900- 9905.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

6.  The issue of entitlement to service 
connection for a right foot disability as 
secondary to the service-connected right 
hip disability should be reviewed.  All 
appropriate development should be 
completed, to include issuing appropriate 
VCAA notice regarding secondary service 
connection.  If the benefit sought is not 
granted, the appellant should be 
furnished a statement of the case 
regarding entitlement to service 
connection for a right foot disability 
and advised of the appropriate time 
limits to perfect his appeal.  This issue 
should only be returned to the Board if 
an appeal is perfected.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and to preserve due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.


The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


